Title: To Benjamin Franklin from Benjamin Vaughan, 28 April 1778
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
April 28, 1778.
I am sure I shall tell you something which you will have no pleasure in repeating again, when I inform you that Lord Chatham is very ill indeed. Alarming symptoms have appeared, and no likelyhood of his getting rid of them, as he grows weaker every day. This intelligence is fresh from Hayes, where he now is. As I am afraid this great man is dying, I think it proper to give you what I recollected in his short speech on the 7h: of April; for short it was, and appeared as the mere throwing down of the gauntlet; reserving himself wholly for reply to the Duke of Richmond. He said, he
“Was ill, but glad he was not in his grave when he heard of giving independence. The counsel dastardly and pusillanimous. Was there no middle way? Could not be said, while country ruined by unretracted error. Was not then for making a rod to whip our own backs.
“Would never put his hands to the back of bonds for signing away America; or call princes to the Committee. America their birthright: it was once here: under a prince of house of Brunswick, how came it gone? Feared there was something rotten near the throne: yet did not mean ministers places.
“Our case bad enough. But wished he could see daylight in the proposition France had taken our trade our fairest flower and it was saying to France; insult us, take all we have, but don’t make war with us. Did not indeed know the means: such as we had we must use them: but If we must die, would die decently. Had stood irruptions of Danes and of Normans, of Armada and Scotch rebels. Would not then extinguish and put out the glories of that throne (pointing to it.)
“Knew he should be favorably interpreted: whatever else he was thought, should be thought sincere.”
These are all the expressions that have occured to me; and if a variation was observed by others, I have inserted it. I suppose you know that the debate-writers for the newspapers, are seldom very exact: Indeed they are low people, hear indistinctly, and know neither the history of men, parties, or opinions; and therefore are always blundering. As to the order of sentences, it cannot be expected that I should preserve it; but I have reported as faithfully as I could. His voice was often low and did not then reach the bar. The Duke of Richmond (who by the by is greatly improved, and will make a remarkable figure in this country, having much English stuff in him, and though not a soaring mind, yet very capable of business and detail, which he will conduct with industry, honor and courage) the Duke of Richmond I say spoke pretty well in reply, but it was rather common-place, and what had chiefly fallen from him in former debate. There was a little harshness and sterness in it, which he cannot always keep under even to his domestics, but on the whole it was neither bitter nor formidable. I had observed Lord Chatham shifting his crutch from one hand into the other once or twice, but did not observe that he made any exertion to get any thing out of his pocket, which they tell me was the case (feeling for a handkerchief with a tug) but on a sudden he disappeared, and was carried out of the house without sense, and like a corpse; and did not recover for almost an hour. He looked very ill at coming at first; but did not speak so feebly as the 30h: of May 1777, when he told Lord S. to be prepared for the worst, for he did not know what might happen. In July or August last he fell off his horse in a fit, but recovered so, as to go through much business in the beginning of the sessions. I think about 15 or 20 voices cried out after the bustle was over, go on, go on; at which I was hurt; and they told me the Duke of Richmond spoke of being obliged to attend his militia; which is possible enough. When Lord Chatham was told by Dr: Addington, that the Rockinghams said, the Duke of Richmond had killed him; “Another time” said Lord Chatham sternly and firmly.
April 8h:, Lord Shelburne came to the house and resumed the debate; and made a prodigious impression upon the Duke of Richmond; who really spoke his heart in the compliments he paid; and certainly it was a prodigious speech. Some trick and play there was in it; or as the Duke of R. called them “the honest arts of eloquence, for they were honest, he said;” but on the whole a monstrous deal of comprehension, reading, and real solid eloquence too rapid and sudden however to be always neat and without expletives. I shall trouble you with none of it, except what is material to you as an American and negotiator, and to save him from mis-interpretation, which has been more ignorantly than industriously used though some of the latter kind has taken place in the abuse brought against him.
“Man creature of regulation; is what his government makes him. A declaration of independence would acquit America of thinking as Englishmen; would make separate interests, competition and hatred. Already asked for Canada Florida and Scotia; and then to follow fishery and islands. Much property lost by it to individuals. A vast weapon put into hands of congress; soon make minority into majority. Would now give it for nothing; for nothing said in return to the offer, but that they won’t thank you for it. Not a child’s play with diadems, to toss away a diadem, and hope to have it back again improved. Many of congress-men wished to serve their community; those of elevated minds would wish (as they ought) to have elevated stations. Was sure however the union would be again; and the name of Englishmen last, when that of France was rotten. France meant to dupe one and hurt both. Now thirteen republics; republics peaceful: would pay their first quotas easily, as in the scrip, but third and fourth payments would drag heavily. Prince Maurice built a citadel at Groningen to inforce payment of quotas (Here he said something about an agrarian law being as natural to a republic, as entails to a monarchy; but I forget the application.)
“Wished none of the commissioners sent: if sent, sent with view to be refused. Ought to do like bungling physicians: after trying many things, try nothing; see what nature would do; nature enough in this case. Leave them alone: they will soon find what they have lost, and in two or three years be for sending commissioners here.
“As to France and Spain must not despair: England had her same people, same private wealth, if properly taken care of and confidence to draw it forth from its hoardings. If we grown old, France grown old too. France and Spain vulnerable.
“Though Lords despond, those who know frivolousness of French won’t despond, not women even, who do know it. France had great individuals, so had falling Rome; but nation refined in nothing but in the art of making court; this the view of all.
“Rupture with France not instant; long seen; why then surprized; why not so before? Had low spirits at times himself; men in despondence he knew had not right judgements. He Must appeal to the public; call out religion and freedom; give men something to fight for; (the present a war of slavery;) and follow a directing public.
“In 1672 Holland in a worse state; and offered to submit to Lewis, and only Amsterdam firm. De Witz, like all other great men, failed in not knowing the extent of folly; never thought Charles would let them go; yet Charles did. But still De Witz’s maxim was, no country ought ever to give up one point of justice or reason, but oppose it from first. De Witz not only said, but did; visited the fleet, made infinite exertions, and was torn in pieces, repeating the ode Iustum and tenacem propositi &c.
“Not true that Philip and Elizabeth accommodated to each other. As fast as one assisted Holland, the other assisted Ireland; and Armada was forced to delay, because Walsingham Gresham and Sutton borrowed Genoese bank money that was to arm it. Here was stock-jobbing, and yet cost only £40,000. Wished these times produced a Walsingham, and merchants like Gresham. Yet still some spirit to his knowledge and did not speak of mountains and mice.
“If this point given up, should be ashamed of London, still more of abroad; believed should retire to the country. If danger followed him, would do as a traveller would, who found himself at a tavern where a company of gentlemen were attacked by ruffians; without interest, would take his share.
“But am asked a question: Must we fight all three? Will answer distinctly; think need only fight two of them; but if necessary, yes, fight the three.
“On the whole, wished not to be replied to on the spot; begged them (the Rockinghams) to take time, and weigh. He knew their worth. His opinions not court opinions: but respected their unspotted characters, and hoped their good intentions would not aid the little cunning of others to ruin the country. Should unite against ministers: Not to reap seed of their sowing, but have reaping of seed of their own sowing.”
Then followed a great variety of other matters relative to ministry and their conduct.
He spoke two hours, besides a reply; and was not flat for a moment. In his beginnings he is often flat, for 5 or 6 minutes, though wonderfully improved.
He explained the expression of Lord Chatham’s not knowing the means. But I wonder the Duke of R. did not talk of the instance of irruptions by Danes and Normans as contrary to the case to be proved. Indeed the Danes were finally repelled and Norman line compromised, and in each case the Kings were obliged to reside on their conquests; but the instances certainly very awkward.
No news that I can communicate. The King and Queen will be at Portsmouth on Friday. The Irish bills of course will not pass, ministry not being with them. Govr. Johnstone had great hopes at going out, but they have just heard here that America is not much inclined to negotiation, they say. I think they tell us Mr. Hartly makes the 20th ambassador you have had. I am very glad the first time I saw my friend, that I had no connections; and the second time that I scarcely shewed an inclination to hear what, if I had been sent by my connections, I ought to have heard.
I think if Lord Chatham had remained well, that a change of ministers would not have been distant; for they know that he minds measures more than men, and rather has a turn to take care of national grandeur than national liberty, farther than as the latter assists the former; all which is in a great degree true. Under him therefore they thought they could pension their creatures with sinecure places, leaving him the general direction.
Upon a conversation this morning with Colonel B. I find that absentees will at first be just as safe as inhabitants, personal care and exertion excepted, and therefore content myself with getting a letter to our governor, strongly desiring him to recommend our property to protection of the conqueror, which recommendation he knows by experience will be attended to. But as I wish to have two securities where I think them possible, I shall beg the favor of you to get the same thing mentioned to the parties concerned on your side, if you think it proper; but as you may not think it proper, to make the refusal easy and to prevent improper communication being [made] I hope you will never mention to me in any way, the part you may take. Our parish is that of St. James; I have a brother named Charles on the spot. As to our connections, they are rank whig and American. I know you have nobleness enough to excuse this application, and consider it as not made wholly on my part, but for the family. I am as ever, my dearest sir, your most devoted, affectionate and grateful—
Dr. P. and Dr. Py. have had a correspondence upon the latter’s metaphysical writings which will probably be soon published unless the distraction of the times should withdraw attention to such subject. I have had some papers for the Duke De [torn] by me, but they are still in their old state, and I have not had leisure to prepare them for him.
I dare say you have many such voluminous correspondents as myself: but you see how my pen runs to you.
 
Addressed: A Monsr: / Monsr. F / A Passi.
Endorsed: B Vaughan
Notation: April 28, 1778
